By the Court:
The plaintiff below mistook his remedy. The petition' shows that Harding, and not Eichinger, was in possession of the office when the action was *374commenced. . Injunction may be resorted to by the incumbent of a public office to protect his possession against interference by an adverse claimant until the latter establishes his title, but is not the appropriate remedy to try the title. Reemelin v. Mosby, 47 Ohio St., 570.
Quo wa/rranto, is the proper form of remedy.
Judgment reversed, demurrer sustained, and petition dismissed-.

Reversed.